Clark, Judge.
1. Upon review by certiorari the Supreme Court in State v. Luke, 232 Ga. 815 reversed our ruling as to Headnote 2 of our original opinion reported as Luke v. State, 131 Ga. App. 799 (207 SE2d 213).
*128Decided October 23, 1974.
Moulton & Carriere, J. Wayne Moulton, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Morris H. Rosenberg, Assistant District Attorneys, for appellee.
2. In our initial consideration of this appeal we passed on all enumerations of error excepting that numbered seven wherein defendant averred error in connection with the trial court’s handling of an objection to a portion of the district attorney’s argument to the jury. In view of the Supreme Court’s decision we are now required to consider this enumeration. After doing so we have concluded upon the authority of Vaughan v. State, 126 Ga. App. 252, 262 (10) (190 SE2d 609) and the citations therein that the seventh enumeration is without merit.
3. In conformance with the opinion rendered by the Supreme Court we vacate our previous judgment.

Judgment affirmed.


Bell, C. J., and Quillian, J, concur.